—Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered December 28, 2001, which denied plaintiffs’ motion for partial summary judgment as to liability, unanimously affirmed, without costs.
Drawing all reasonable inferences in favor of defendants as opponents of the motion (see, Graham v Columbia-Presbyterian Med. Ctr., 185 AD2d 753, 755), we conclude that summary judgment was properly denied. The interpretation of, and relative weight to be accorded to, the statement attributed to Mr. Koritz in the police report, even if admissible as a party admission, is for the jury (see, Shea v Johnson, 101 AD2d 1018) and plaintiffs’ submissions did not suffice to prove causation as a matter of law.
We have considered and rejected plaintiffs’ other arguments. Concur—Andrias, J.P., Buckley, Rosenberger, Wallach and Gonzalez, JJ.